The Honorable Mike Creekmore State Representative 814 W. 7th Street Little Rock, AR 72201-4004
Dear Representative Creekmore:
I am writing in response to your request for my opinion on the following question:
  Can a neighborhood be held liable for placing a "Slow Down Children at Play" sign up in the neighborhood? Their concern is not to increase their liability for placing the sign up themselves.
RESPONSE
I assume your concern is whether the neighborhood's placement of the sign would evidence an assumption of communal responsibility for the children's safety, thereby potentially exposing the neighborhood to tort liability for any injury a child sustains as the result of a traffic accident. I regret to say that I cannot answer this question since it seeks legal advice on behalf of a private organization. I am specifically prohibited by statute from engaging in the private practice of law. A.C.A. § 25-16-701. Accordingly, I would urge your constituents to seek the advice of private counsel.
Having thus demurred, I will note that one potential legal impediment to the proposed placement of the sign might be a city ordinance providing that only the city itself can erect signs directing traffic. Although I strongly suspect such an ordinance exists, this office is not equipped to render opinions regarding local ordinances. The office of the city attorney should be able to provide guidance on this issue.
Assistant Attorney General Jack Druff prepared the foregoing, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:JD/cyh